Citation Nr: 0201371	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  98-06 834A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error may be found in a 
vacated April 15, 1998 Board of Veterans' Appeals (Board) 
decision.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1966 to May 1968, and died in October 1991.

2.  On July 7, 1999, a motion for revision of an April 15, 
1998 Board decision, which denied service connection for the 
cause of the veteran's death, based on clear and unmistakable 
error (CUE), was filed.

3.  In an Order dated February 15, 2001, the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") vacated the April 15, 1998 Board decision which 
denied service connection for the cause of the veteran's 
death, and remanded the matter to the Board for adjudication 
on the merits.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2001).

The Court has vacated the April 15, 1998 Board decision, 
which denied service connection for the cause of the 
veteran's death, that was challenged on the basis of clear 
and unmistakable error in the moving party's motion.  Thus, 
there is no final decision for the Board to review on the 
basis of clear and unmistakable error.  Accordingly, the 
Board does not have jurisdiction to adjudicate the merits of 
the motion and it is dismissed without prejudice.



ORDER

The motion is dismissed.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




